Citation Nr: 1737661	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for degenerative disease of the lumbar spine.

REPRESENTATION

Appellant represented by:	John Garaffa, Esquire

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in March 2010 January 2012 and February 2013 and remanded for further development. The case has now been returned for appellate review. 

The Veteran requested a hearing before the Board. The requested hearing was conducted in January 2010 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems

FINDINGS OF FACT

The probative evidence of record shows that the Veteran's current lumbar spine disability was not manifested during or a result of active military service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative joint disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In this case, neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks service connection for a low back disability. He states that during service, he injured his back when a tank he was driving that flipped upside down. See page 3 of hearing testimony.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).
Service connection may also be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309. Degenerative joint disease is a chronic disease for this purpose.

The Veteran has a current diagnosis related to the lumbar spine.  Treatment reports from James A Haley VA Medical Center dated October 2004 through March 2007 note complaints of severe neck and mid to low back pain. During that time, the Veteran reported a history of chronic low back pain for the preceding ten years and did not know the source of the pain. An imaging report dated December 2004 shows multilevel mild discogenic and facet joint degenerative changes of the lumbar spine.  Accordingly, the first criteria of service connection is established.  

Service medical records for the period of August 1969 to August 1971 show that the Veteran received treatment for a low back pain in January 1971. See service treatment records received 2/28/2003.  The second criteria of service connection is therefore established.  

The Veteran was afforded a VA examination in April 2007 to ascertain the relationship between his in-service back complaints and his lumbar spine disability. The VA examiner reviewed the claims file prior to the examination and noted the Veteran's report of long standing low back pain since an injury in 1971. The Veteran reported daily dull lumbar pain, with associated stiffness and taking naproxen as needed for back pain. The report shows decreased and painful range of motion of the lumbar spine. The examiner noted no evidence of spasm or tenderness to palpation. The x ray report showed mild degeneration of the lumbar spine. The examiner concluded that the Veteran suffers from mild degenerative lumbar spine disease with severe chronic low back pain disproportionate to clinical and radiographic findings. The examiner also noted that the Veteran's condition was consistent with age and could not be accounted for by the back strain in 1971. Overall, he opined that the Veteran's mild degenerative disease was not caused by or the in-service back injury.

In order to afford the Veteran due process, the Board remanded his claim in March 2010 to obtain VA and treatment records, and medical provider information to include information from Dr. F of St Joseph's Hospital.

Treatment reports from St Joseph's Hospital dated March 1996 through April 1996 were reviewed and show that the Veteran was seen following an incident where he fell while cutting down a tree. There was no specific complaint of low back pain during that timeframe. X rays of the lumbar spine and thoracic spine did not show degenerative changes or any other abnormalities. 

Treatment reports from Dr. F's office including records from Florida Orthopedic Institute, Tampa Pain Relief Center, Armenia Surgery Center, and Dr. Co. Chiropractor, dated May 30 2002 through November 2004 were reviewed. A diagnosis of degenerative disc disease in the lumbar spine with chronic low back pain was noted. The records did not provide a link between the Veteran's lumbar spine condition and military service.

Also of record are files from the Social Security Administration that show that the Veteran has bulging discs in his lumbar spine and experiences functional limitations related to this lumbar spine disability.  These records fail to link the Veteran's lumbar spine problems to his military service.

Treatment reports from the Tampa VA Healthcare System dated April 1996 through April 2011 also show degenerative changes in the Veteran's lumbar spine. A report dated February 22, 2001 notes that the Veteran reported complaints of back pain that had started 5 days ago. He also indicated that he possibly hurt his back while lifting something at work. X rays at that time showed degenerative changes in the lumbar spine. These records also fail to provide a link between the lumbar spine condition and military service.

The Veteran underwent another VA examination in May 2011. The Veteran reported that he had back pain since 1971 The report notes a diagnosis of degenerative joint disease of the lumbar spine. The examiner indicated that he reviewed the entire claims file and the evidence therein and was of the opinion that the Veteran's degenerative joint disease of the lumbar spine is less likely than not (less than 50/50 probability) caused by or a result of the low back injury that he had in service. The rationale provided for this opinion was that the Veteran was seen one time for low back pain during service, which had resolved and that there was no objective evidence of chronicity of the disability in the service treatment records or after active duty. According to VA medical records the Veteran was not seen for complaints of low back pain until its onset in 2001, which was 30 years after the in-service injury.  An addendum opinion provided in July 2012 essentially repeated the findings of the May 2011 opinion.  

In February 2013, the case was again remanded to obtain updated private and VA treatment reports and to get another medical opinion regarding the back. 

A VA opinion was provided in January 2016.  The VA examiner reviewed the electronic claims file and medical records in January 2016 and provided an opinion. that it is not likely that the Veteran's degenerative joint disease of the lumbar spine is related to any aspect of his military service, including either having its onset during service or in any other way causally related to active service. The examiner noted that the Veteran was seen one time for low back pain that had resolved.  There was no evidence of chronicity of the disability in the service treatment records.  The examiner also noted that the Veteran's degenerative disease of the lumbar spine is not caused by or aggravated by any of his service-connected disabilities. His service-connected disabilities include an acquired psychiatric disorder, bilateral hearing loss, and tinnitus. The examiner opined that there is no medical connection between lumbar disc disease and these service connected disorders.

Furthermore, the examiner noted that the medical chronology and history provided did not correlate from a medical point of view. The examiner reported that via medical testimony the Veteran stated that his low back disability started in 1971 during training at age 21. The examiner pointed out that degenerative joint disease of the spine is a degenerative disease and it starts much later in life.  

The weight of the evidence of record is against the Veteran's claim that service connection is warranted for a low back disability.  The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service. However, he is not competent to directly link any current disability to service as medical expertise is required. In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence. See Davidson, supra; Jandreau, supra.

The third criteria for service connection is not established as the evidence of record is against a showing that the Veteran's current degenerative joint disease of the lumbar spine either occurred in or was caused by service or became manifest to a compensable degree within one year from military discharge, entitlement to service connection for degenerative disease of the lumbar spine remains denied.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a low back disability. As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative joint disease of the lumbar spine is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


